DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
 
Response to Amendment
This office action is in response to the claims filed 3/14/2022 and entered by way of RCE on 4/29/2022.  Claims 20-34 and newly added claims 35-37 are pending.
The specification objection is withdrawn in light of Applicant’s amendments to [0039] of the specification.

Response to Arguments
Applicant's arguments filed 3/14/2022 and entered with the RCE on 4/29/2022 have been fully considered but they are not persuasive.  
Applicant argues on page 7 of the remarks that Anwar does not teach the amended language of a reinforcement layer positioned on an exterior of the graft.  Rather, Anwar only teaches the addition of internal scaffolding for graft reinforcement ([0039]).  The Examiner respectfully disagrees.  Applicant has not claimed the structure of the reinforcement layer until newly added dependent claims 35-37.  Therefore, in claim 20, any additional layers added to the implantable device will offer some degree of added structural integrity.  The graft can be seen in figs. 1K and 1L as the inner most element making up the luminal surface of the implantable device, the outer layer in fig. 1K and the polymer 58 in fig. 1L are both disposed outside the surface of the vascular graft as seen in the first annotated figure below of claim 20.  These layers are considered the claimed ‘reinforcement layer’ since Applicant has not claimed the structure of the reinforcement layer until newly added dependents claim 35-37 as noted above.  Therefore, any layer, including these layers, added to the implantable device will offer additional structural integrity.
Alternatively, if Applicant disagrees, the Examiner has cited an additional rejection of Anwar in view of Armstrong, and further in view of newly cited reference House et al (CA 2601134 C), teaching it is well known in the art to apply helically wrapped ePTFE film to a vascular graft as a reinforcement layer for additional hoop strength.  The Examiner has cited additional relevant references under the “Pertinent Art” section below teaching helical wrapping of ePTFE reinforcement applied to vascular grafts.  Therefore, such a feature is not novel in light of the cited prior art.
Applicant further argues on pages 7-8 that Armstrong also does not teach the reinforcement layer since Armstrong described additional sheath layers for alternatives methods of sheath disruption.  Therefore, the layering is not applied to the graft, and even if so, such layering is taught for the opposite purpose of reinforcement ([0073]).  These arguments have been considered but are moot because Armstrong is not relied upon to teach such a feature.  Anwar is cited below as teaching this feature.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anwar et al (US 2008/0009781) in view of Armstrong (US 2006/0015171).
As to claim 20, Anwar teaches an implantable device configured to be delivered into a body conduit of a patient, the implantable device comprising: a tubular vascular graft that has a length (fig. 1f), an inside diameter (fig. 1f shows that the graft has a lumen, the lumen creates an inside having a diameter), a first end, and a second end (fig. 1f, the device has two ends), the length including a first length portion (fig. 1f, beneath “anchor”) and a second length portion (fig. 1f, not covered the “anchor”) that together make up the entire length of the implantable device (fig. 1f, [0065]), a reinforcement layer ([0052]; figs. 1K (outer layer shown), 1L (polymer 58)) positioned on an exterior of the tubular vascular graft (the graft can be seen in figs. 1K and 1L as the inner most element making up the luminal surface of the implantable device, the outer layer in fig. 1K and the polymer 58 in fig. 1L are both disposed outside the surface of the vascular graft as seen in the first annotated figure below.  These layers are considered the claimed ‘reinforcement layer’ since Applicant has not claimed the structure of the reinforcement layer until a later dependent claim.  Therefore, any layer added to the implantable device will offer additional structural integrity); a stent (fig. 1f, anchor) coupled to the first length portion of the tubular vascular graft (fig. 1f), the stent having a first end positioned toward the first end of the tubular vascular graft, a second end, and a length, the length of the stent being coextensive with the first length portion of the tubular vascular graft (fig. 1f); and a sheath maintaining the stent at a compacted, delivery profile, so that the second length portion is uncompressed in a delivery state such that the implantable device is configured to be surgically implant (see second annotated figure below), the sheath configured such that actuation of the end facilities the sheath being progressively releasable in a direction extending from the first end toward the second end of the stent (see perforations in sheath 72, figs. 6a, 6b, 8, and 10a, [0066], limitations of claim 11).  It should be noted that Anwar does not specifically teach the sheath comprising an integral end extending beyond the second end of the stent and configured to be manually accessible.  Anwar does teach a splitable sheath 72, figs. 6a, 6b, 8, and 10a, [0066], that comprises perforations, but is silent on how the perforation are broken for splitting the sheath.

    PNG
    media_image1.png
    349
    416
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    624
    1210
    media_image2.png
    Greyscale


Armstrong teaches a device in the same field of endeavor with a common sheath comprising an integral end (111) extending beyond the second end of stent and configured to be manually accessible (fig. 11b, “111 is extended along the catheter shaft 16 to the hub to allow for tension to be applied when the endoprosthesis 12 is located as desired and ready for deployment”, [0078]), the sheath configured such that actuation of the integral end facilities the sheath being progressively releasable in a direction extending from the first end toward the second end of the stent (fig. 11a to fig. 11b, [0078], fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  It would have been obvious to one having ordinary skill in the art before the invention was made to modify the sheath of Anwar to include an integral end (111) extending beyond the second end of the stent and configured to be manually accessible in view of Armstrong to allow for tension to be applied to peel back the constraining sheath and release the prosthesis progressively as the sheath breaks away. Since all the claimed elements were known in the prior, one skilled in the art could have combined the elements as claimed with no change in the respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
As to claim 21, Anwar/Armstrong teaches the implantable device of claim 20, wherein the sheath is configured to be progressively splittable in the direction extending from the first end toward the second end of the stent (fig. 11a to fig. 11b, [0078], fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  
As to claim 22, Anwar/Armstrong teaches the implantable device of claim 21, wherein the stent is self-expanding ([0043], Anwar; [0078], Armstrong) and progressive splitting of the sheath progressively releases the stent, allowing stent to deploy beginning with the first end and progressing to the second end (fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  
As to claim 23, Anwar teaches the implantable device of claim 20, wherein the second length portion has a greater length than the first length portion (fig. 1f).  2US. 121703935.01
As to claim 24, Anwar teaches the implantable device of claim 20, wherein the tubular vascular graft has a continuous lumen from the first end to the second end of the tubular vascular graft (fig. 1f shows that the lumen of the device is continuous).  
As to claim 25, Anwar teaches an implantable prosthesis configured to be delivered into a body conduit of a patient, the implantable prosthesis comprising: a tubular graft including a first length portion (fig. 1f, beneath “anchor”) and a second length portion (fig. 1f, not covered the “anchor”) that together make up the entire length of the implantable prosthesis (fig. 1f), a reinforcement layer ([0052]; figs. 1K (outer layer shown), 1L (polymer 58)) positioned on an exterior of the tubular vascular graft (the graft can be seen in figs. 1K and 1L as the inner most element making up the luminal surface of the implantable device, the outer layer in fig. 1K and the polymer 58 in fig. 1L are both disposed outside the surface of the vascular graft as seen in the first annotated figure above under the rejection of claim 20.  These layers are considered the claimed ‘reinforcement layer’ since Applicant has not claimed the structure of the reinforcement layer until a later dependent claim.  Therefore, any layer added to the implantable device will offer additional structural integrity); a stent (fig. 1f, anchor) coupled to an exterior of the first length portion of the tubular graft (fig. 1f, the anchor is over the graft), the stent being coextensive with the first length portion of the tubular vascular graft (fig. 1f, [0065]), so that an interior of the tubular vascular graft remains unsupported (Anwar discloses the device can be stented or made without a stent [0041]; furthermore, Anwar shows that the stent/anchor can be placed on the outside of the graft (figs. 1d and 1e), or with no stent/anchor on part of the stent/graft (figs. 1f-1h), such that the implantable prosthesis is configured to be surgically implanted; and a splittable sheath maintaining the stent at a compacted, delivery profile, the sheath comprising an end extending beyond the stent (as shown in fig. 10a and 10b, the stent is within sheath 72, the claim does not specify how the end extends beyond the stent, the end portion of the sheath that cover the anchor extends radially outward/beyond from the stent), being progressively releasable (see perforations in sheath 72, figs. 6a, 6b, 8, and 10a, [0066], limitations of claim 11).  It should be noted that Anwar does not specifically teach the sheath comprising an integral tensioning member extending beyond a proximal end of the stent.  Anwar does teach a splitable sheath 72, figs. 6a, 6b, 8, and 10a, [0066], that comprises perforations, but is silent on how the perforation are broken for splitting the sheath.
Armstrong teaches a device in the same field of endeavor with a common sheath comprising an integral tensioning member (111) extending beyond a proximal end of the stent (fig. 11b, “111 is extended along the catheter shaft 16 to the hub to allow for tension to be applied when the endoprosthesis 12 is located as desired and ready for deployment”, [0078]), wherein actuation of the integral tensioning member is operable to progressively release the sheath from a distal end of the stent to the proximal end of the stent  (fig. 11a to fig. 11b, [0078], fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  It would have been obvious to one having ordinary skill in the art before the invention was made to modify the sheath of Anwar to include an integral end (111) extending beyond the second end of the stent and configured to be manually accessible in view of Armstrong to allow for tension to be applied to peel back the constraining sheath and release the prosthesis progressively as the sheath breaks away. Since all the claimed elements were known in the prior, one skilled in the art could have combined the elements as claimed with no change in the respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
As to claim 26, Anwar/Armstrong teaches the implantable prosthesis of claim 25, wherein the sheath is configured to be progressively splittable in the direction extending from the first end toward the second end of the stent (fig. 11a to fig. 11b, [0078], fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split)  
As to claim 27, Anwar/Armstrong teaches the implantable prosthesis of claim 26, wherein the stent is self-expanding ([0043], Anwar; [0078], Armstrong), and progressive splitting of the sheath progressively releases the stent, allowing stent to deploy beginning with the first end and progressing to the second end (fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  
As to claim 28, Anwar teaches the implantable prosthesis of claim 25, wherein the second length portion has a greater length than the first length portion (fig. 1f).  
As to claim 29, Anwar teaches the implantable prosthesis of claim 25, wherein the tubular vascular graft has a continuous lumen from the first end to the second end of the tubular vascular graft (fig. 1f shows that the lumen of the device is continuous).  
As to claim 30, Anwar teaches an implantable prosthesis comprising: a tubular graft having a first end and a second end (fig. 1f, the device has ends) and including a first length portion (fig. 1f, beneath “anchor”) and a second length portion (fig. 1f, not covered the “anchor”), a reinforcement layer ([0052]; figs. 1K (outer layer shown), 1L (polymer 58)) positioned on an exterior of the tubular vascular graft (the graft can be seen in figs. 1K and 1L as the inner most element making up the luminal surface of the implantable device, the outer layer in fig. 1K and the polymer 58 in fig. 1L are both disposed outside the surface of the vascular graft as seen in the first annotated figure above under the rejection of claim 20.  These layers are considered the claimed ‘reinforcement layer’ since Applicant has not claimed the structure of the reinforcement layer until a later dependent claim.  Therefore, any layer added to the implantable device will offer additional structural integrity); a stent (fig. 1f, anchor) coupled to the first length portion of the tubular graft, the stent being coextensive with the first length portion of the tubular vascular graft and the second length portion of the graft being unstented [0065]; and3 US. 121703935.01a sheath maintaining the stent at a compacted, delivery profile so that the unstented second length portion of the graft remains uncompacted (see figure above) and the implantable prosthesis configured to be surgically implanted.  It should be noted that Anwar does not specifically teach the sheath comprising an integral tensioning member extending beyond a proximal end of the stent.  Anwar does teach a splittable sheath 72, figs. 6a, 6b, 8, and 10a, [0066], that comprises perforations, but is silent on how the perforation are broken for splitting the sheath.
Armstrong teaches a device in the same field of endeavor with a common sheath comprising an integral tensioning member (111) extending beyond a proximal end of the stent (fig. 11b, “111 is extended along the catheter shaft 16 to the hub to allow for tension to be applied when the endoprosthesis 12 is located as desired and ready for deployment”, [0078]), wherein actuation of the integral tensioning member is operable to progressively release the sheath from a distal end of the stent to the proximal end of the stent  (fig. 11a to fig. 11b, [0078], fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  It would have been obvious to one having ordinary skill in the art before the invention was made to modify the sheath of Anwar to include an integral end (111) extending beyond the second end of the stent and configured to be manually accessible in view of Armstrong to allow for tension to be applied to peel back the constraining sheath and release the prosthesis progressively as the sheath breaks away. Since all the claimed elements were known in the prior, one skilled in the art could have combined the elements as claimed with no change in the respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
As to claim 31, Anwar/Armstrong teaches the implantable prosthesis of claim 30, wherein the sheath is configured to be progressively splittable in the direction extending from the first end toward the second end of the stent (fig. 11a to fig. 11b, [0078], fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split)  
As to claim 32, Anwar/Armstrong teaches the implantable prosthesis of claim 30, wherein the stent is self-expanding ([0043], Anwar; [0078], Armstrong), and progressive splitting of the sheath progressively releases the stent, allowing stent to deploy beginning with the first end and progressing to the second end (fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  
As to claim 33, Anwar teaches the implantable prosthesis of claim 30, wherein the second length portion has a greater length than the first length portion (fig. 1f).  
As to claim 34, Anwar teaches the implantable prosthesis of claim 30, wherein the tubular vascular graft has a continuous lumen from the first end to the second end of the tubular vascular graft (fig. 1f shows that the lumen of the device is continuous).

Claims 20-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anwar et al (US 2008/0009781) in view of Armstrong (US 2006/0015171), and further in view of House et al (CA 2601134 C; wherein the page numbers of the English machine translation are cited below).
As to claim 20, Anwar teaches an implantable device configured to be delivered into a body conduit of a patient, the implantable device comprising: a tubular vascular graft that has a length (fig. 1f), an inside diameter (fig. 1f shows that the graft has a lumen, the lumen creates an inside having a diameter), a first end, and a second end (fig. 1f, the device has two ends), the length including a first length portion (fig. 1f, beneath “anchor”) and a second length portion (fig. 1f, not covered the “anchor”) that together make up the entire length of the implantable device (fig. 1f, [0065]); a stent (fig. 1f, anchor) coupled to the first length portion of the tubular vascular graft (fig. 1f), the stent having a first end positioned toward the first end of the tubular vascular graft, a second end, and a length, the length of the stent being coextensive with the first length portion of the tubular vascular graft (fig. 1f); and a sheath maintaining the stent at a compacted, delivery profile, so that the second length portion is uncompressed in a delivery state such that the implantable device is configured to be surgically implant (see second annotated figure from claim 20 rejection above), the sheath configured such that actuation of the end facilities the sheath being progressively releasable in a direction extending from the first end toward the second end of the stent (see perforations in sheath 72, figs. 6a, 6b, 8, and 10a, [0066], limitations of claim 11).  It should be noted that Anwar does not specifically teach the sheath comprising an integral end extending beyond the second end of the stent and configured to be manually accessible.  Anwar does teach a splitable sheath 72, figs. 6a, 6b, 8, and 10a, [0066], that comprises perforations, but is silent on how the perforation are broken for splitting the sheath.
Armstrong teaches a device in the same field of endeavor with a common sheath comprising an integral end (111) extending beyond the second end of stent and configured to be manually accessible (fig. 11b, “111 is extended along the catheter shaft 16 to the hub to allow for tension to be applied when the endoprosthesis 12 is located as desired and ready for deployment”, [0078]), the sheath configured such that actuation of the integral end facilities the sheath being progressively releasable in a direction extending from the first end toward the second end of the stent (fig. 11a to fig. 11b, [0078], fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  It would have been obvious to one having ordinary skill in the art before the invention was made to modify the sheath of Anwar to include an integral end (111) extending beyond the second end of the stent and configured to be manually accessible in view of Armstrong to allow for tension to be applied to peel back the constraining sheath and release the prosthesis progressively as the sheath breaks away. Since all the claimed elements were known in the prior, one skilled in the art could have combined the elements as claimed with no change in the respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
The combination fails to disclose a reinforcement layer positioned on an exterior of the tubular vascular graft.  However, in the same field of endeavor, House et al teaches a tubular vascular graft (top of page 8 “present invention relates to implantable devices such as prosthetic vascular grafts”) comprising a reinforcement layer of a helical wrap of ePTFE film on an exterior of the graft for increased hoop strength (bottom of page 23 “either or both tubes may have a helical wrap of ePTFE film for increased hoop strength”, middle of page 34, i.e. “wrapping a strip of thin ePTFE film around each end of the tube.  “Wrapping” by definition involves covering or enclosing something, thereby meaning placed on the exterior of something. This usage of the term “wrap” is consistent with how the term is used in the art and consistent with Applicant’s usage as well (see instant specification [00036], “helically applied wrap of ePTFE film”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the graft of the combination to include such a reinforcement layer to the exterior of the tubular vascular graft as taught by House et al to improve the hoop strength of the implantable device (House et al: bottom of page 23).
As to claim 21, Anwar/Armstrong/House et al teaches the implantable device of claim 20, wherein the sheath is configured to be progressively splittable in the direction extending from the first end toward the second end of the stent (fig. 11a to fig. 11b, [0078], fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  
As to claim 22, Anwar/Armstrong/House et al teaches the implantable device of claim 21, wherein the stent is self-expanding ([0043], Anwar; [0078], Armstrong) and progressive splitting of the sheath progressively releases the stent, allowing stent to deploy beginning with the first end and progressing to the second end (fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  
As to claim 23, Anwar teaches the implantable device of claim 20, wherein the second length portion has a greater length than the first length portion (fig. 1f).  2US. 121703935.01
As to claim 24, Anwar teaches the implantable device of claim 20, wherein the tubular vascular graft has a continuous lumen from the first end to the second end of the tubular vascular graft (fig. 1f shows that the lumen of the device is continuous).  
As to claim 25, Anwar teaches an implantable prosthesis configured to be delivered into a body conduit of a patient, the implantable prosthesis comprising: a tubular graft including a first length portion (fig. 1f, beneath “anchor”) and a second length portion (fig. 1f, not covered the “anchor”) that together make up the entire length of the implantable prosthesis (fig. 1f); a stent (fig. 1f, anchor) coupled to an exterior of the first length portion of the tubular graft (fig. 1f, the anchor is over the graft), the stent being coextensive with the first length portion of the tubular vascular graft (fig. 1f, [0065]), so that an interior of the tubular vascular graft remains unsupported (Anwar discloses the device can be stented or made without a stent [0041]; furthermore, Anwar shows that the stent/anchor can be placed on the outside of the graft (figs. 1d and 1e), or with no stent/anchor on part of the stent/graft (figs. 1f-1h), such that the implantable prosthesis is configured to be surgically implanted; and a splittable sheath maintaining the stent at a compacted, delivery profile, the sheath comprising an end extending beyond the stent (as shown in fig. 10a and 10b, the stent is within sheath 72, the claim does not specify how the end extends beyond the stent, the end portion of the sheath that cover the anchor extends radially outward/beyond from the stent), being progressively releasable (see perforations in sheath 72, figs. 6a, 6b, 8, and 10a, [0066], limitations of claim 11).  It should be noted that Anwar does not specifically teach the sheath comprising an integral tensioning member extending beyond a proximal end of the stent.  Anwar does teach a splitable sheath 72, figs. 6a, 6b, 8, and 10a, [0066], that comprises perforations, but is silent on how the perforation are broken for splitting the sheath.
Armstrong teaches a device in the same field of endeavor with a common sheath comprising an integral tensioning member (111) extending beyond a proximal end of the stent (fig. 11b, “111 is extended along the catheter shaft 16 to the hub to allow for tension to be applied when the endoprosthesis 12 is located as desired and ready for deployment”, [0078]), wherein actuation of the integral tensioning member is operable to progressively release the sheath from a distal end of the stent to the proximal end of the stent  (fig. 11a to fig. 11b, [0078], fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  It would have been obvious to one having ordinary skill in the art before the invention was made to modify the sheath of Anwar to include an integral end (111) extending beyond the second end of the stent and configured to be manually accessible in view of Armstrong to allow for tension to be applied to peel back the constraining sheath and release the prosthesis progressively as the sheath breaks away. Since all the claimed elements were known in the prior, one skilled in the art could have combined the elements as claimed with no change in the respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
The combination fails to disclose a reinforcement layer positioned on an exterior of the tubular vascular graft.  However, in the same field of endeavor, House et al teaches a tubular vascular graft (top of page 8 “present invention relates to implantable devices such as prosthetic vascular grafts”) comprising a reinforcement layer of a helical wrap of ePTFE film on an exterior of the graft for increased hoop strength (bottom of page 23 “either or both tubes may have a helical wrap of ePTFE film for increased hoop strength”, middle of page 34, i.e. “wrapping a strip of thin ePTFE film around each end of the tube.  “Wrapping” by definition involves covering or enclosing something, thereby meaning placed on the exterior of something. This usage of the term “wrap” is consistent with how the term is used in the art and consistent with Applicant’s usage as well (see instant specification [00036], “helically applied wrap of ePTFE film”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the graft of the combination to include such a reinforcement layer to the exterior of the tubular vascular graft as taught by House et al to improve the hoop strength of the implantable device (House et al: bottom of page 23).
As to claim 26, Anwar/Armstrong/House et al teaches the implantable prosthesis of claim 25, wherein the sheath is configured to be progressively splittable in the direction extending from the first end toward the second end of the stent (fig. 11a to fig. 11b, [0078], fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split)  
As to claim 27, Anwar/Armstrong/House et al teaches the implantable prosthesis of claim 26, wherein the stent is self-expanding ([0043], Anwar; [0078], Armstrong), and progressive splitting of the sheath progressively releases the stent, allowing stent to deploy beginning with the first end and progressing to the second end (fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  
As to claim 28, Anwar teaches the implantable prosthesis of claim 25, wherein the second length portion has a greater length than the first length portion (fig. 1f).  
As to claim 29, Anwar teaches the implantable prosthesis of claim 25, wherein the tubular vascular graft has a continuous lumen from the first end to the second end of the tubular vascular graft (fig. 1f shows that the lumen of the device is continuous).  
As to claim 30, Anwar teaches an implantable prosthesis comprising: a tubular graft having a first end and a second end (fig. 1f, the device has ends) and including a first length portion (fig. 1f, beneath “anchor”) and a second length portion (fig. 1f, not covered the “anchor”); a stent (fig. 1f, anchor) coupled to the first length portion of the tubular graft, the stent being coextensive with the first length portion of the tubular vascular graft and the second length portion of the graft being unstented [0065]; and3 US. 121703935.01a sheath maintaining the stent at a compacted, delivery profile so that the unstented second length portion of the graft remains uncompacted (see figure above) and the implantable prosthesis configured to be surgically implanted.  It should be noted that Anwar does not specifically teach the sheath comprising an integral tensioning member extending beyond a proximal end of the stent.  Anwar does teach a splittable sheath 72, figs. 6a, 6b, 8, and 10a, [0066], that comprises perforations, but is silent on how the perforation are broken for splitting the sheath.
Armstrong teaches a device in the same field of endeavor with a common sheath comprising an integral tensioning member (111) extending beyond a proximal end of the stent (fig. 11b, “111 is extended along the catheter shaft 16 to the hub to allow for tension to be applied when the endoprosthesis 12 is located as desired and ready for deployment”, [0078]), wherein actuation of the integral tensioning member is operable to progressively release the sheath from a distal end of the stent to the proximal end of the stent  (fig. 11a to fig. 11b, [0078], fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  It would have been obvious to one having ordinary skill in the art before the invention was made to modify the sheath of Anwar to include an integral end (111) extending beyond the second end of the stent and configured to be manually accessible in view of Armstrong to allow for tension to be applied to peel back the constraining sheath and release the prosthesis progressively as the sheath breaks away. Since all the claimed elements were known in the prior, one skilled in the art could have combined the elements as claimed with no change in the respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
The combination fails to disclose a reinforcement layer positioned on an exterior of the tubular vascular graft.  However, in the same field of endeavor, House et al teaches a tubular vascular graft (top of page 8 “present invention relates to implantable devices such as prosthetic vascular grafts”) comprising a reinforcement layer of a helical wrap of ePTFE film on an exterior of the graft for increased hoop strength (bottom of page 23 “either or both tubes may have a helical wrap of ePTFE film for increased hoop strength”, middle of page 34, i.e. “wrapping a strip of thin ePTFE film around each end of the tube.  “Wrapping” by definition involves covering or enclosing something, thereby meaning placed on the exterior of something. This usage of the term “wrap” is consistent with how the term is used in the art and consistent with Applicant’s usage as well (see instant specification [00036], “helically applied wrap of ePTFE film”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the graft of the combination to include such a reinforcement layer to the exterior of the tubular vascular graft as taught by House et al to improve the hoop strength of the implantable device (House et al: bottom of page 23).
As to claim 31, Anwar/Armstrong/House et al teaches the implantable prosthesis of claim 30, wherein the sheath is configured to be progressively splittable in the direction extending from the first end toward the second end of the stent (fig. 11a to fig. 11b, [0078], fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split)  
As to claim 32, Anwar/Armstrong/House et al teaches the implantable prosthesis of claim 30, wherein the stent is self-expanding ([0043], Anwar; [0078], Armstrong), and progressive splitting of the sheath progressively releases the stent, allowing stent to deploy beginning with the first end and progressing to the second end (fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  
As to claim 33, Anwar teaches the implantable prosthesis of claim 30, wherein the second length portion has a greater length than the first length portion (fig. 1f).  
As to claim 34, Anwar teaches the implantable prosthesis of claim 30, wherein the tubular vascular graft has a continuous lumen from the first end to the second end of the tubular vascular graft (fig. 1f shows that the lumen of the device is continuous).
As to claims 35-37, Anwar/Armstrong/House et al teaches the implantable device claims 20 and implantable prosthesis of claims 25 and 30, wherein House et al discloses the reinforcement layer is formed of a helically applied wrap of ePTFE film (bottom of page 23, “either or both tubes may have a helical wrap of ePTFE film for increased hoop strength”).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fitzpatrick et al (GB 2429407) teaches helically winding a reinforcement member of ePTFE to the outer surface of a vascular graft to enable the graft to be curved without kinking or indenting (page 14, ll. 18-30).
Mckelvie et al (PT 821648 E) teaches helically winding a spiral tape of ePTFE on the outer surface of a vascular graft.
Shannon et al (US 2005/0050132) teaches helically wrapping expanded PTFE tape around a vascular graft for reinforcement ([0006], [0008], [0009], [0054]).
Swanick et al teaches helically wrapping ePTFE around a graft and heat fusing it thereto (page 9, ll. 28-page 10, ll. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771